            Case 3:21-cv-01052 Document 1 Filed 08/02/21 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


D’ONOFRIO, LOUIS                                        JURY TRIAL DEMANDED
     Plaintiff

v.

WESTPORT/WESTON HEALTH
DISTRICT, MARK COOPER
     Defendants

                                      COMPLAINT

I.    PRELIMINARY STATEMENT

1.    This is an action to redress the deprivation of rights secured to the Plaintiff by the

Constitution and laws of the United States and the State of Connecticut.               The

defendant, acting through its highest policy-setting officials for the matters in question,

retaliated against the Plaintiff for having exercised rights protected by the First

Amendment to the United States Constitution or by Article First, Sections Three, Four

and Fourteen, of the Constitution, which is invoked pursuant to this court’s

supplementary jurisdiction.



II.   JURISDICTION AND VENUE

2.    The jurisdiction of this court is founded upon 28 U.S.C. §1331, 1332 and 28

U.S.C. §1343. Venue is proper in the District of Connecticut pursuant to 28 U.S.C. §

1391(b) in that the claims arose in this district and Plaintiff resides in this district.

Supplemental jurisdiction over Plaintiff’s state law claims is invoked pursuant to 28

U.S.C. §1367(a) because they are so related to the federal claims in this action and

form part of the same case or controversy.
            Case 3:21-cv-01052 Document 1 Filed 08/02/21 Page 2 of 7




III.   THE PARTIES

3.     Louis D‘Onofrio (hereinafter “Plaintiff”) is a citizen of the State of Connecticut,

who resides at 25 Hickory Drive, Westport, CT 06880.

4.     The Westport/Weston Health Department (hereafter referred to as “WWHD”) is a

governmental agency which provides local public health services including but not

limited to, working to prevent the spread of disease in the environment, responds to

local environmental emergencies, inspects, investigates and resolves nuisance

complaints, provides health promotion and disease prevention, conducts planning

activities to prepare for and respond to emergencies such as threats of pandemic and

other hazards.

5.     Mark Cooper, at all times material herein, has been the Executive Director of

WWHD.


IV.    STATEMENT OF FACTS

6.     Plaintiff has been employed since on or about        April 2019 as the Director of

Community Health.

7.     During more than two years of his employment by WWHD, Plaintiff observed

continued health and safety hazards in the WWHD offices an areas of clinic patient

service delivery.

8.     In particular, Plaintiff observed rodent droppings in the office and clinic areas.

9.     Plaintiff made multiple complaints to WWHD through its Executive Director

Cooper regarding this health and safety hazards, however, his concerns were always

disregarded.
              Case 3:21-cv-01052 Document 1 Filed 08/02/21 Page 3 of 7




10.     As a consequence of the lack of corrective action, Plaintiff made a complaint on

or about June 24, 2019 resulting in an inspection of the WWHD premises located at 180

Bayberry Lane, Westport by Connecticut Interlocal Risk Management Agency (CIRMA).

11.     The CIRMA inspection documented multiple health and/or safety violations.

Included among the findings of CIRMA was the fact that the office Material Safety Data

Sheets (MSDSs) had not been updated for more than a decade. Unlabeled bottles of

chemicals were left improperly stored in areas where injury or harm could occur to staff,

visitors and/or children.

12.     Even after CIRMA identified these multiple problems, Plaintiff had to continue

requesting meetings with Cooper to review and resolve these concerns, all to no avail.

As a result of the failure and refusal of Cooper to take action, Plaintiff took it upon

himself to try and tackle as many of the CIRMA list as possible, such as having signs

placed where fire extinguishers were mounted.

13.     Plaintiff continued to observe rodent droppings, as well as the chewing by

rodents of employee WWHD raincoats and jackets that are worn during inspections and

left in the office.

14.     Cooper aches to deal with the problem of rodent droppings during the pandemic

by printing out signs in Spanish with arrows pointing to those droppings in apparent

hopes that the cleaning staff would clean those rodent droppings that were visible on

office desks.

15.     On April 21, and April 23, 2021, Plaintiff spoke with a police detective and then

later with the Police Chief from the Westport Police Department regarding his concerns
             Case 3:21-cv-01052 Document 1 Filed 08/02/21 Page 4 of 7




about possible financial mismanagement of district funds in the approximate amount o

$73,000 of “unclassified” medical services.

16.    On April 29, 2021, Plaintiff spoke with WWHD Board chairperson, Otis Crawford,

reiterating his concerns about financial mismanagement and other health and safety

concerns.

17.    On or about May 5, 2021, Cooper initiated an investigation into a fictitious

vaccine matter.

18.     Cooper falsely claimed in writing that Plaintiff had expressed concern about

missing and/or unaccounted for vaccines.

19.    In support of this contrived investigation, Cooper instructed Plaintiff to provide

him with a complete listing of every vaccine and number of doses of each in WWHD’s

vaccine stock.

20.    Cooper also falsely claimed in writing that there were a number of Hep-B vaccine

does recently transferred from WWHD stock.

21.    Cooper instructed Plaintiff to provide him with the number of doses and where

the vaccine went.

22.    On or about February 2020 without prior warning, Cooper stopped Plaintiff in

the hallway at the end of the work day and threatened to eliminate Plaintiff’s position

because, according to him, the district had lost approximately $70,000.

23.    Prior to Cooper’s threat of job elimination, Plaintiff had questioned him seeking

an explanation for budgetary losses that Cooper had placed in the clinic “unclassified”

budget section.     Cooper was unable to explain to Plaintiff what this $70,000 was used

for and how it had left the clinic.
            Case 3:21-cv-01052 Document 1 Filed 08/02/21 Page 5 of 7




24.    On or about June 24, 2021, Cooper locked up Plaintiff’s work materials

necessary for him to utilize in the proper performance of his job as Director of Clinical

Services, including the clinic policies, procedures, and outpatient licenses book.

25.    On or about May 5, 2021, Cooper took away a bonus that was to have been

given to Plaintiff.   There was no valid cause for the removal of Plaintiff’s bonus.

Although the mount of the bonus was not disclosed, members of the nursing staff

received bonuses in the amount of $1,000. The decision to grant bonuses to the clinical

staff was made by the WWHD board in recognition of their service during the pandemic.

26.    On June 16, 2021, Plaintiff submitted a letter of resignation, because of the

intolerable condition of being required to continue to work in a setting that was

hazardous to health and safety of himself, co-workers, and members of the public who

frequented the agency offices.



                                 CAUSES OF ACTION

COUNT ONE:            42 U.S.C. § 1983 (FIRST AMENDMENT TO THE U.S.
                      CONSTITUTION) (As to Mark Cooper)

1 – 26.       Plaintiff incorporates paragraphs 1-26 as if fully stated herein and makes

them paragraphs 1-26 of this Count One.

27.    Defendant’s conduct as alleged was because of Plaintiff engaging in protected

free speech rights to which he was entitled under the First Amendment to the U.S.

Constitution as enforced by §1983.

28.    Plaintiff has been damaged thereby.
                Case 3:21-cv-01052 Document 1 Filed 08/02/21 Page 6 of 7




COUNT TWO:              CONNECTICUT GENERAL STATUTES § 31-51q) (As to
                        Westport/Weston Health District)

1 – 26.          Plaintiff incorporates paragraphs 1-26 as if fully stated herein and makes

them paragraphs 1-26 of this Count Two.

27.       Defendant’s conduct as alleged was because of Plaintiff engaging in protected

free speech rights to which he was entitled under C.G.S. § 31-51q.

28.       Plaintiff has been damaged thereby.




                                 PRAYER FOR RELIEF


          WHEREFORE, Plaintiff demands a TRIAL BY JURY and requests the following

relief:


          (1)    A declaratory judgment that Defendant violated 42 U.S.C. Section 1983

and C.G.S. Section 31-51q.

          (2)    A permanent injunction, prohibiting Defendant from engaging in unlawful

employment practices in violation of 42 U.S.C. Section 1983 and C.G.S. Section

31-51q.

          (3)    Full back pay from the date of Plaintiff’s termination, taking into account all

raises to which Plaintiff would have been entitled but for his unlawful constructive

discharge, and all fringe and pension benefits of employment, with prejudgment interest

thereon.
             Case 3:21-cv-01052 Document 1 Filed 08/02/21 Page 7 of 7




       (4)   Compensatory damages in an amount to be determined by the enlightened

conscience of the jury, for Plaintiff’s emotional distress, suffering, inconvenience, mental

anguish, loss of enjoyment of life and special damages.

       (5)    Punitive damages.

       (6)    Attorneys’ fees and costs; pursuant to 42 U.S.C. Section 1988, and

C.G.S. Section 31-51q.




                                          FOR THE PLAINTIFF
                                          BY:/S/ Josephine S. Miller
                                          Josephine S. Miller, Fed Bar # ct27039
                                          130 Deer Hill Avenue, Unit 13
                                          Danbury, CT 06810
                                          Tel: (203) 512-2795
                                          Email: jsmillerlaw@gmail.com
